DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1. This office action is in response to communications filed 3/19/2020. Claims 1, 8, 15 are amended. Claims 2-7, 9-14, 16-20 are original.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

1. 	Claims 1, 2, 3, 5, 7, 8, 9, 10, 12, 14, 15, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0152759, Miller in view of U.S. Patent 8310594, Kim et al. (hereinafter Kim) further in view of U.S. Patent Application 2014/0201122, Park. 

2. 	Regarding Claim 1, Miller discloses A system (systems and methods for predictive spoiler prevention in media assets based on user behavior) comprising:
 	one or more processors (Fig. 9: 906 processing circuitry); and
 	logic encoded ([0102], programmable logic devices) in one or more non-transitory computer-readable storage media ([0057], computer readable media storage devices may be non-transitory including, computer memory)  for execution by the one or more processors ([0102], Control circuitry 904 may be based on any suitable processing circuitry such as processing circuitry 906) and when executed operable to perform operations comprising:
 	receiving a signal at a television (Fig. 9; [0101], User equipment device 900 may receive content and data via input/output (hereinafter "I/O") path 902. I/O path 902 may provide content (e.g., broadcast programming, on-demand programming, Internet content, content available over a local area network (LAN) or wide area network (WAN), and/or other content), wherein the signal is associated with a television program (Fig. 10; [0111], a tuner allowing for access to television programming);
 	determining the television program ([0012]-[0013], media guidance application determines that the user is changing channels, determines that a particular episode of the talk show is associated with the film festival);
 	However, Miller does not explicitly disclose determining a plurality of variations of television settings based on the television program; 

 	displaying a variation of television settings from the plurality of variations of television settings in each window of the plurality of windows, wherein each variation of television settings is associated with a set of unique television setting values, and wherein the set of unique television setting values comprise video comprise video television setting values and audio television setting values; and
 	displaying the television program in each window, wherein the television program is displayed differently in each window based on a corresponding set of unique television setting values.
 	Kim teaches determining a plurality of variations of television settings based on the television program (Col. 2 Lines 28-31, According to the module 12, one or more picture settings (parameter values) are automatically determined (e.g., increased or decreased) in relation to the reference picture…of different contrast and/or brightness settings relative to the reference picture according to the ratio selection module 12 (FIG. 1));
 	displaying a plurality of windows on a display of the television (Col. Lines, the system 10 displays a two-dimensional array of pictures as shown by example menu 150 in FIG. 6 (e.g., a central reference picture 151 and eight sample pictures 152… multiple displayed pictures); and 
 	displaying a variation of television settings from the plurality of variations of television settings in each window of the plurality of windows, wherein each variation of television settings is associated with a set of unique television setting values (Fig. 6; Col 4 lines 34-57, the sample Picture [circle around (1)] has increased contrast but decreased brightness relative to Picture [circle around (5)]. Further, Picture [circle around (2)] has increased contrast and unchanged brightness relative to Picture [circle around (5)]. The sample pictures may comprise live video feed that the users are watching, at said different setting); and
 	displaying the television program in each window, wherein the television program is displayed differently in each window based on a corresponding set of unique television setting values (Fig. 6; Col. 4 lines 4-60, visual presentation of setting options in terms of the reference picture 151 and the sample pictures 152, which are updated in real-time based on user selection. Related settings such as [contrast, brightness], [color, hue], [color, tint], etc., can be adjusted simultaneously. Selection of the best picture among the multiple displayed pictures is based on user input)
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the television hardware as taught in Kim to supply it with a STB as taught in Miller for the purposes of accessing specified content from a plurality of sources to enhance user entertainment experience.
 	Combination of Miller and Kim does not explicitly disclose wherein the set of unique television setting values comprise audio television setting values;
 	Further, Park teaches wherein the set of unique television setting values comprise audio television setting values ([0048], the sound setting may include functions supporting various modes such as a "news mode" for news, a "music mode" for music, a "movie mode" for movies, etc.)
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the television hardware as taught in Kim in view of Miller to automatically select different predetermined audio/video settings according to a user selection as taught in Park for enhancing user entertainment experience.
 	
3. 	Regarding Claim 2, Miller discloses The system of claim 1, wherein the logic when executed is further operable to perform operations ([0102], programmable logic devices) comprising:
 	accessing metadata associated with the television program ([0060], program information can be included with the video signal as metadata. Analog and digital broadcasts typically have metadata describing the type of program (e.g., news, movie, etc.). The TV set 100 (FIG. 1) extracts the metadata from the broadcast signal); and 
([0060], The metadata may be provided through an extended data service, such as one or more of the Extended Data Service (XDS) of EIA-608B specification, the Program and System Information Protocol (PSIP), and a third party provider. Both XDS and PSIP provide data transmitted along with a station's digital TV signal providing digital TV receivers with information about the station and what is being broadcast).
 	
4. 	Regarding Claim 3, Miller discloses The system of claim 1, 	
wherein the logic ([0102], programmable logic devices) when executed is further operable to perform operations (Fig. 9: 906 processing circuitry) comprising 
 	However, Miller does not explicitly disclose enabling a user to select a set of television settings by selecting a window.
 	Kim teaches enabling a user to select a set of television settings by selecting a window (Fig. 6; Col. 4 Lines 44-46, The user selects the best picture among the nine displayed pictures via the input device 17).
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the television hardware Kim to supply it with a STB as taught in Miller of the purposes of accessing specified content from a plurality of sources to enhance user entertainment experience.

5. 	Regarding Claim 5, Miller discloses The system of claim 1, wherein the logic ([0102], programmable logic devices) when executed is further operable to perform operations (Fig. 9: 906 processing circuitry) comprising:
 	sending out one or more command signals ([0101], Control circuitry 904 may be used to send commands); and
([0101], Control circuitry 904 may be used to receive commands requests, and other suitable data using I/O path 902. [0103], instructions received from the media guidance application).

6. 	Regarding Claim 7, Kim discloses  The system of claim 1, wherein the logic ([0102], programmable logic devices) when executed is further operable to perform operations (Fig. 9: 906 processing circuitry) comprising:
 	determining content on the display of the television (abstract, determining that the identified content includes spoilers);
 	However, Miller does not explicitly disclose configuring one or more television settings based at least in part on the content.
 	Kim teaches configuring one or more television settings based at least in part on the content (Col. 2 Lines 28-31, According to the module 12, one or more picture settings (parameter values) are automatically determined (e.g., increased or decreased) in relation to the reference picture…of different contrast and/or brightness settings relative to the reference picture according to the ratio selection module 12 (FIG. 1)).
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the television hardware Kim to supply it with a STB as taught in Miller of the purposes of accessing specified content from a plurality of sources to enhance user entertainment experience.

7.	Claim 8 is a CRM claim, rejected using the same rejection made to the system of Claim 1. 
8. 	Claim 9 is a CRM claim, rejected using the same rejection made to the system of Claim 2. 
9. 	Claim 10 is a CRM claim, rejected using the same rejection made to the system of Claim 3. 
 	Claim 12 is a CRM claim, rejected using the same rejection made to the system of Claim 5. 
11. 	Claim 14 is a CRM claim, rejected using the same rejection made to the system of Claim 7. 
12. 	Claim 15 is a method claim, rejected using the same rejection made to the system of Claim 1. 
13. 	Claim 16 is a method claim, rejected using the same rejection made to the system of Claim 2. 
14. 	Claim 17 is a method claim, rejected using the same rejection made to the system of Claim 3. 
15. 	Claim 19 is a method claim, rejected using the same rejection made to the system of Claim 5. 

16. 	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Kim further in view of Park as applied to claim 1 above, and further in view of NPL “LG TV Settings Guide: What to Enable, Disable and Tweak”, Westover further in view of U.S. Patent Application 2013/0033643, Kim2 et al. (hereinafter Kim2).

17. 	Regarding Claim 4, Miller discloses The system of claim 1, wherein the logic ([0102], programmable logic devices) when executed is further operable to perform operations (Fig. 9: 906 processing circuitry) comprising:
  	However Miller as modified by Kim further in view of Park does not explicitly disclose enabling a user to select a set of television settings by selecting a window by voice; and
 	enabling the user to select and change one or more individual television settings by voice.
 	Further, Westover teaches enabling a user to select a set of television settings by selecting a window by voice (Page 6, Voice and Gesture Controls: Voice control adjust settings such as display brightness and audio volume); and
 	enabling the user to select and change one or more individual television settings by voice (Page 6, Voice and Gesture Controls: Voice control adjust settings such as display brightness and audio volume).

 	Westover does not explicitly disclose selecting a window by a voice
 	Further, Kim2 teaches selecting a window by a voice (Fig. 9, Fig. 15, [0136]-[0137], the electronic apparatus 100 displays a list of a voice candidate group 1100 and a candidate group selection guide 1510 to guide a way of inputting the voice candidate group. the list of the voice candidate group 1100 is displayed and "number 1" corresponding to a number one item 1101 on the list of the voice candidate group is recognized through the voice recognition module 130k, the electronic apparatus 100 tunes to channel 7 in Fig. 16)
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the voice active remote control as taught in Westover to include additional voice command operations in voice database as taught in Kim2 for the purposes of improving user voice recognition commands by minimizing user input.  

18. 	Claim 11 is a CRM claim, rejected using the same rejection made to the system of Claim 4. 
19. 	Claim 18 is a method claim, rejected using the same rejection made to the system of Claim 4. 

20. 	Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Kim further in view of Park as applied to claim 1 above, and further in view of NPL “LG TV Settings Guide: What to Enable, Disable and Tweak”, Westover

 	Regarding Claim 6, Miller discloses The system of claim 1, wherein the logic ([0102], programmable logic devices) when executed is further operable to perform operations (Fig. 9: 906 processing circuitry) comprising:
 	However, Miller as modified by Kim further in view of Park does not explicitly disclose receiving an image of a media device; and
 	determining an identity of the media device based at least in part on the image.
 	Further, Westover teaches receiving an image of a media device (Page 2 fig 1: TV displaying image of remote control); and
 	determining an identity of the media device based at least in part on the image (Page 2 fig 1: TV displaying image of remote control, page 3 how to pair and set up the remote).
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the TV/remote as taught in Miller in view of Kim to replace it with the voice active remote control and smart TV as taught in Westover for the purposes of enhancing user entertainment experience.

22. 	Claim 13 is a CRM claim, rejected using the same rejection made to the system of Claim 6. 
23. 	Claim 20 is a method claim, rejected using the same rejection made to the system of Claim 6. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422